DETAILED ACTION
Claims 38-54 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“data formatting unit” (claims 38-39)
“data matching unit” (claims 38-39)
“product identification unit” (claims 38, 40-45, 47-48, 50)
“data analysis unit” (claims 41-42, 44)
“product registration unit” (claim 54)
“receiving unit” (claim 54)
“display unit” (claim 54)
The specification describes the functions of the Specification as being implemented by a processor for executing applications and programs (Spec: ¶ 19). Various examples of input and output (including display) hardware devices are described in ¶ 19 of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "the scanning target image" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “an information management system and a management method for alcoholic beverages” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 38-52, 54), Process (claim 53)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite: 
[Claim 38]	receiving sales record information from a plurality of distributors which are selling products to retailers;
	updating product master information for universally managing alcoholic beverage products, sold to the retailers, across the plurality of distributors based on each of the received sales record information; and
	analyzing product related information received from a user, identifying an alcoholic beverage product by comparing a feature information corresponding to an alcoholic beverage product registered in the product master information, and transmitting information related to the identified alcoholic beverage product to the user.
[Claim 39]	storing an information acquired from the respective sales record information into a universal sales record information for managing universally; and
	updating the brand master information by:
	storing, if an alcoholic beverage product registered in the product master information exists in the universal sales record information, a product identifying information identifying corresponding alcoholic beverage product into the universal sales record information, and
	adding, if an alcoholic beverage product registered in the product master information does not exist in the universal sales record information, the information related to the alcoholic beverage product which did not exist in the universal sales record information into the product master information.
[Claim 40]	wherein the product related information received from the user is at least one of:
	a user provided information for the alcoholic beverage product indicating at least either one of a drunk-product or a wish-to-drink product,
	a user evaluation information indicating an evaluation for the alcoholic beverage product, or
	a part or all of an image acquired at least either one of a drunk-product or a wish-to-drink product, and
	wherein the product related information is stored in association with information related to an alcoholic beverage product identified by analyzing the product related information.
[Claim 41]	analyzing data, wherein
	the data analysis unit calculates a popularity based on at least one of:
	a content or an amount of the user provided information,
	a content or an amount of the user evaluation information, or
	a content or an amount of the universal sales record information, and
	
           transmitting the popularity to the user as information related to the identified alcoholic beverage product.
[Claim 42]     analyzing data, wherein
	calculating an amount of retailers providing a predetermined alcoholic beverage product as scarcity based on the product information, retailer information, and sales volume stored in the respective sales record information, and
	transmitting the scarcity to the user as information related to the identified alcoholic beverage product.
[Claim 43]	transmitting the information related to the alcoholic beverage product to be recommended to the user.
[Claim 44]	analyzing data, 
	obtaining an out-of-stock risk of a predetermined product in a predetermined retailer based on the respective sales record information received, and
	transmitting information indicating the out-of-stock risk of the identified alcoholic beverage product to the user as information related to the identified alcoholic beverage product.
[Claim 45]	transmitting an information indicating the retailer having high probability of providing identified alcoholic beverage product as the information related to the identified alcoholic beverage product based on the respective sales record information received from the plurality of distributors.
[Claim 46]	wherein the information indicating the retailer having high probability of providing identified alcoholic beverage product is displayed in association with information indicating the predetermined retailer on the map.
[Claim 47]	transmitting an information indicating a retailer selected based on at least one of the respective sales record information received from the plurality of distributors, the user provided information or the user evaluation information.
[Claim 48]	transmitting the information related to the alcoholic beverage product provided in a predetermined retailer to the user based on the respective sales record information received from the plurality of distributors.
[Claim 49]	wherein the information related to the identified alcoholic beverage product is at least one of popularity, scarcity, or average evaluation of each products.
[Claim 50]	receiving, from the user, a plurality of partial images related to alcoholic beverages detected from a scanning target image;
	analyzing the plurality of partial images as the image related information, identifies corresponding a plurality of alcoholic beverage products, and transmitting information related to identified plurality of alcoholic beverage products to the user; and
	the transmitted information related to the plurality of alcoholic beverage products in association with the positions of the plurality of partial images on the scanning target image.
[Claim 51]	wherein the scanning target image is at least one of an image in which a plurality of bottles of alcoholic beverages are displayed, an image in which an article regarding an alcoholic beverage is displayed, or an image in which a menu is displayed; and
	at least one of label portions of the plurality of bottles of the scanning target image, a portion of character strings described in the article, or a portion of character strings described in the menu are detected as the plurality of partial images.
[Claim 52]	wherein the product master information is updated by a manufacturer terminal used by a manufacturer which is producing and selling alcoholic beverage products.

[Claim 53]	a management method, comprising:
	receiving sales record information from a plurality of distributors which are selling products to retailers;
	updating product master information for universally managing alcoholic beverage products, sold to the retailer, across the plurality of distributors based on each of the received sales record information; and
	analyzing product related information received from a user and identifying an alcoholic beverage product by comparing a feature information corresponding to an alcoholic beverage product registered in the product master information, and
	transmitting information related to the identified alcoholic beverage product to the user.

[Claim 54]	displaying information related to alcoholic beverage products, comprising:
	transmitting product related information;
	receiving an information related to an identified alcoholic beverage product, identified by comparing a feature information corresponding to an alcoholic beverage product registered in a product master information based on the transmitted product related information; and
	displaying the received information related to alcoholic beverage product,
	wherein the product master information is for universally managing alcoholic beverage products, sold to the retailers, across the plurality of distributors, and is updated based on each of the received sales record information.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to tracking product and sales information and facilitating sales processes, which are examples of marketing and sales (i.e., organizing human activity).
2A – Prong 2: Integrated into a Practical Application?
No – Apparatus claims 38-52 recite various units interpreted under 35 U.S.C. § 112(f) and user terminals. Apparatus claim 40 also recites a camera unit. The process claim includes distributor terminals and a user terminal. Apparatus claim 54 recites various units interpreted under 35 U.S.C. § 112(f) and an integrated management server.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 14, 19, 21).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 40, 43, 45-47, and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Perks et al. (US 2012/0123674) in view of Durzy et al. (US 2018/0276729) in view of Berenson-Allan et al. (US 2017/0364989).
[Claim 38]	Perks discloses an integrated management server (¶ 17), comprising:
	a data formatting unit for receiving sales record information from a plurality of retailers (¶¶ 40-41 – Inventory information is an example of sales record information.);
	a data matching unit for updating product master information for universally managing products, sold by the retailers, based on each of the received sales record information (¶¶ 18, 31 – Responsive to the user submitting a desired product or list of products, products likely to be of interest to a user are identified (by matching characteristics of the desired product(s) to the available inventory of products) and presented to the user); and
	a product identification unit for analyzing product related information received from a user terminal, identifying a product by comparing a feature information corresponding to a product registered in the product master information, and transmitting information related to the identified product to the user terminal (¶¶ 18, 31 – Responsive to the user submitting a desired product or list of products, products likely to be of interest to a user are identified (by matching characteristics of the desired product(s) to the available inventory of products) and presented to the user).
	Perks does not explicitly disclose that:
	sales record information is received from a plurality of distributor terminals of a plurality of distributors which are selling products to retailers;
 	the managed products are alcoholic beverage products, sold to the retailers, across the plurality of distributors based on each of the received sales record information; and
the identified product is an alcoholic beverage product.
Durzy discloses a business-to-business alcohol product distribution system (Durzy: abstract) in which a three-tiered system is established and regulations often dictate that only distributors can sell alcohol products to resellers (such as restaurants and retailers) and the distributors maintain control of all of the virtual alcohol invention information within a database of distribution system (Durzy: ¶¶ 29-30, 35). Bersenson-Allan shows a nexus between Perks’ aggregated inventory management system and the wine industry, as seen in at least the following excerpt:
[0040] …The user uses the camera to acquire an image of the label of the wine, including a barcode. The product corresponding to that barcode is retrieved from the master database. In embodiments, the user may have the option to add that product to his/her favorites and/or wish list. Additionally, one or more inventory databases may be searched. If the product exists in any of the searched inventory databases, the user can be notified about which establishments (e.g. restaurants and/or liquor stores) carry the product.
Perks addresses these claim details analogously in a general product environment and without use of a three-tiered distribution system. Perks is open to being utilized in various sales environments (as suggested in ¶ 35 of Perks). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Perks such that:
sales record information is received from a plurality of distributor terminals of a plurality of distributors which are selling products to retailers;
 	the managed products are alcoholic beverage products, sold to the retailers, across the plurality of distributors based on each of the received sales record information; and
the identified product is an alcoholic beverage product
in order to expand the usefulness of Perks’ transparent, aggregated inventory system to a wider range of products (including alcohol) and to a business-to-business arrangement, thereby making Perks’ invention more marketable to a wider range of customers too. Bersenson-Allan provides additional evidence that Perks’ invention would have been easily adaptable to the needs of the wine industry.
[Claim 40]	Perks does not explicitly discloses wherein the product related information received from the user terminal is at least one of:
	a user provided information for the alcoholic beverage product indicating at least either one of a drunk-product or a wish-to-drink product,
	a user evaluation information indicating an evaluation for the alcoholic beverage product, or
	a part or all of an image acquired by a camera unit at least either one of a drunk-product or a wish-to-drink product, and
	wherein the product related information is stored in association with information related to an alcoholic beverage product identified by analyzing the product related information by the product identification unit.
	Berenson-Allan discloses that a user who comes across a bottle of wine that s/he likes can take a camera image of the label, barcode, QR code, text, and/or image of the product itself and use that information to identify the wine in a master database and then add it to his/her wish list (Berenson-Allan: ¶ 40). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Perks wherein the product related information received from the user terminal is at least one of:
	a user provided information for the alcoholic beverage product indicating at least either one of a drunk-product or a wish-to-drink product,
	a user evaluation information indicating an evaluation for the alcoholic beverage product, or
	a part or all of an image acquired by a camera unit at least either one of a drunk-product or a wish-to-drink product, and
	wherein the product related information is stored in association with information related to an alcoholic beverage product identified by analyzing the product related information by the product identification unit
in order to pique the interest of potential customers and/or gift recipients sufficiently to encourage them to purchase a new (wish-to-drink) or favorite product or to encourage addition of the product (such as wine) to a wish list (or gift registry) to encourage others to purchase the product (e.g., wine) as a gift, thereby increasing sales.
[Claim 43]	Perks disclose wherein the product identification unit transmits the information related to the product to be recommended to the user terminal (¶¶ 18, 31 – Responsive to the user submitting a desired product or list of products, products likely to be of interest to a user are identified (by matching characteristics of the desired product(s) to the available inventory of products) and presented to the user). Perks does not explicitly disclose that the product is an alcoholic beverage product. As discussed above, both Derzy and Berenson-Allan manage inventory for wine. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Perks such that its offered products include wine in order to expand the applicability of Perks’ invention and, thus, its marketability and usefulness.
[Claims 45-46]	Perks discloses: 
[Claim 45]	wherein the product identification unit transmits an information indicating the retailer having high probability of providing identified alcoholic beverage product as the information related to the identified product based on the respective sales record information received from the plurality of distributor terminals (¶¶ 40-41 – Inventory information is an example of sales record information; fig. 2, ¶¶ 52-56; Retailers distribute products. The specific role of the distributors is discussed in the rejection of the independent claim above.).
[Claim 46]	wherein the information indicating the retailer having high probability of providing identified product is displayed in association with information indicating the predetermined retailer on the map (fig. 2, ¶¶ 52-56 – Identifying stores with stock is a relative “high probability” compared to stores that do not have stock).
Perks does not explicitly disclose that the product is an alcoholic beverage product. As discussed above, both Derzy and Berenson-Allan manage inventory for wine. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Perks such that its offered products include wine in order to expand the applicability of Perks’ invention and, thus, its marketability and usefulness.
[Claim 47]	Perks discloses wherein the product identification unit transmits an information indicating a retailer selected based on at least one of the respective sales record information received from the plurality of distributor terminals, the user provided information or the user evaluation information (¶¶ 40-41 – Inventory information is an example of sales record information; fig. 2, ¶¶ 52-56 -- Identifying stores with stock is a relative “high probability” compared to stores that do not have stock; Retailers distribute products. The specific role of the distributors is discussed in the rejection of the independent claim above.).
[Claims 50-51]	Perks does not explicitly disclose:
[Claim 50]	wherein a receiving unit receives, from the user terminal, a plurality of partial images related to alcoholic beverages detected from a scanning target image acquired from a camera unit of the user terminal;
	the product identification unit analyzes the plurality of partial images as the image related information, identifies corresponding a plurality of alcoholic beverage products, and transmits information related to identified plurality of alcoholic beverage products to the user terminal; and
	the transmitted information related to the plurality of alcoholic beverage products in association with the positions of the plurality of partial images on the scanning target image.
[Claim 51]	wherein the scanning target image is at least one of an image in which a plurality of bottles of alcoholic beverages are displayed, an image in which an article regarding an alcoholic beverage is displayed, or an image in which a menu is displayed; and
	at least one of label portions of the plurality of bottles of the scanning target image, a portion of character strings described in the article, or a portion of character strings described in the menu are detected as the plurality of partial images.
	Berenson-Allan discloses that a user who comes across a bottle of wine that s/he likes can take a camera image of the label, barcode, QR code, text, and/or image of the product itself and use that information to identify the wine in a master database and then add it to his/her wish list (Berenson-Allan: ¶ 40). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Perks wherein the product related information received from the user terminal is at least one of:
	a user provided information for the alcoholic beverage product indicating at least either one of a drunk-product or a wish-to-drink product,
	a user evaluation information indicating an evaluation for the alcoholic beverage product, or
	a part or all of an image acquired by a camera unit at least either one of a drunk-product or a wish-to-drink product, and
	wherein the product related information is stored in association with information related to an alcoholic beverage product identified by analyzing the product related information by the product identification unit
in order to pique the interest of potential customers and/or gift recipients sufficiently to encourage them to purchase a new (wish-to-drink) or favorite product or to encourage addition of the product (such as wine) to a wish list (or gift registry) to encourage others to purchase the product (e.g., wine) as a gift, thereby increasing sales. The use of a plurality of partial images (e.g., aspects of the barcode, QR code, text, and/or image of the product itself) would have helped Perks to more fully document all aspects of a product, including to more confidently confirm the actual identity of the product of interest.
[Claim 52]	Perks does not explicitly disclose wherein the product master information is updated by a manufacturer terminal used by a manufacturer which is producing and selling alcoholic beverage products. Berenson-Allan discloses that the master database may be a comprehensive product catalog of products (including wine) from a variety of manufacturers and the inventory databases are a subset of records from the master database (Berenson-Allan: ¶¶ 30-31). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Perks wherein the product master information is updated by a manufacturer terminal used by a manufacturer which is producing and selling alcoholic beverage products so that entities who are the most familiar with the products are the ones setting up the product descriptions, which will hopefully make the descriptions more accurate than if someone less familiar with the products were to set up the product information.
[Claim 53]	Claim 53 recites limitations already addressed by the rejection of claim 38  above; therefore, the same rejection applies. 
[Claim 54]	Claim 54 recites limitations already addressed by the rejections of claim 1  above; therefore, the same rejections apply. Furthermore, the limitation “wherein the product master information is for universally managing alcoholic beverage products, sold to the retailers, across the plurality of distributors, and is updated based on each of the received sales record information” is not directly tied into an element of the apparatus and, thus, this limitation does not serve to patentably distinguish the claim over the prior art. For example, the function of updating in the wherein clause is not clearly correlated to any of the positively recited structural elements. Nevertheless, the rejection of claim 1 does address the concept of storing product information in a universally managed manner and/or location.

Claims 39, 41, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Perks et al. (US 2012/0123674) in view of Durzy et al. (US 2018/0276729) in view of Berenson-Allan et al. (US 2017/0364989), as applied to claims 38 and 40 above, in view of Jack et al. (US 2020/0027176).
[Claim 39]	Perks discloses wherein the data formatting unit stores an information acquired from the respective sales record information into a universal sales record information for managing universally in the plurality of distributor terminals (¶¶ 40-41 – Inventory information is an example of sales record information. The inventory data may be aggregated at a central location or the location data may be made directly searchable through each of the retailers. Retailers distribute products. The specific role of the distributors is discussed in the rejection of the independent claim above.).
	Perks does not explicitly disclose that the data matching unit updates the brand master information by:
	storing, if an alcoholic beverage product registered in the product master information exists in the universal sales record information, a product identifying information identifying corresponding alcoholic beverage product into the universal sales record information, and
	adding, if an alcoholic beverage product registered in the product master information does not exist in the universal sales record information, the information related to the alcoholic beverage product which did not exist in the universal sales record information into the product. master information.
	Jack discloses use of a master database to track wine inventory (Jack: ¶ 175). If a wine is searched and not found, the new wine may be added to the master database (Jack: ¶¶ 132, 175). As seen in ¶ 177 and in fig. 2AX of Jack, a user may edit existing wine information. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Perks such that the data matching unit updates the brand master information by:
	storing, if an alcoholic beverage product registered in the product master information exists in the universal sales record information, a product identifying information identifying corresponding alcoholic beverage product into the universal sales record information, and
	adding, if an alcoholic beverage product registered in the product master information does not exist in the universal sales record information, the information related to the alcoholic beverage product which did not exist in the universal sales record information into the product. master information
so that accurate product information (including for wine) may be conveniently and efficiently maintained.
[Claims 41,49]	Perks does not explicitly disclose:	
[Claim 41]	a data analysis unit for analyzing data, wherein
	the data analysis unit calculates a popularity based on at least one of:
	a content or an amount of the user provided information,
	a content or an amount of the user evaluation information, or
	a content or an amount of the universal sales record information, and
	the product identification unit transmits the popularity to the user terminal as information related to the identified alcoholic beverage product;
[Claim 49]	wherein the information related to the identified alcoholic beverage product is at least one of popularity, scarcity, or average evaluation of each products.
	Jack discloses that “trending wines and newly added wines across the system highlight new and most popular wines to help with increased ROI.” (Jack: ¶ 118) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Perks to include
[Claim 41] 	a data analysis unit for analyzing data, wherein
	the data analysis unit calculates a popularity based on at least one of:
	a content or an amount of the user provided information,
	a content or an amount of the user evaluation information, or
	a content or an amount of the universal sales record information, and
	the product identification unit transmits the popularity to the user terminal as information related to the identified alcoholic beverage product;
[Claim 49]	wherein the information related to the identified alcoholic beverage product is at least one of popularity, scarcity, or average evaluation of each products
in order to identify trends in popular products (such as wine) to increase sales and improve return on investment (as suggested in ¶ 118 of Jack).

Claims 42, 44, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Perks et al. (US 2012/0123674) in view of Durzy et al. (US 2018/0276729) in view of Berenson-Allan et al. (US 2017/0364989), as applied to claim 38 above, in view of Liu et al. (US 10,417,605).
[Claims 42, 44, 48]	Perks does not explicitly disclose:
[Claim 42]	a data analysis unit for analyzing data, wherein
	the data analysis unit calculates an amount of retailers providing a predetermined alcoholic beverage product as scarcity based on the product information, retailer information, and sales volume stored in the respective sales record information, and
	the product identification unit transmits the scarcity to the user terminal as information related to the identified alcoholic beverage product.
[Claim 44]	a data analysis unit for analyzing data, wherein
	the data analysis unit obtains an out-of-stock risk of a predetermined product in a predetermined retailer based on the respective sales record information received from the plurality of distributor terminals, and
	the product identification unit transmits information indicating the out-of-stock risk of the identified alcoholic beverage product to the user terminal as information related to the identified alcoholic beverage product.
[Claim 48]	wherein the product identification unit transmits the information related to the alcoholic beverage product provided in a predetermined retailer to the user terminal based on the respective sales record information received from the plurality of distributor terminals.
	Perks does, however, inform users when a retailer or multiple retailers do not have a desired item(s) in stock (Perks: fig. 2). Liu discusses warning signs that a merchant will run out of stock, including a history of a particular (one) merchant frequently being unable to fulfill orders, the merchant selling an item at a very high rate, the merchant already has low inventory, etc. (Liu: col. 21: 8-34). The obviousness of the product being an alcoholic beverage product has been addressed in the rejection of the independent claim above and applies to these claims as well. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Perks to include:
[Claim 42]	a data analysis unit for analyzing data, wherein
	the data analysis unit calculates an amount of retailers providing a predetermined alcoholic beverage product as scarcity based on the product information, retailer information, and sales volume stored in the respective sales record information, and
	the product identification unit transmits the scarcity to the user terminal as information related to the identified alcoholic beverage product.
[Claim 44]	a data analysis unit for analyzing data, wherein
	the data analysis unit obtains an out-of-stock risk of a predetermined product in a predetermined retailer based on the respective sales record information received from the plurality of distributor terminals, and
	the product identification unit transmits information indicating the out-of-stock risk of the identified alcoholic beverage product to the user terminal as information related to the identified alcoholic beverage product.
[Claim 48]	wherein the product identification unit transmits the information related to the alcoholic beverage product provided in a predetermined retailer to the user terminal based on the respective sales record information received from the plurality of distributor terminals
in order to proactively identify any high likelihood of stock outs at one or more retailers and contacting those in charge of inventory (such as distributors) so that the problem may be prevented and/or remediated in a more timely manner. Identifying the specific retailers with low stock issues would also have helped Perks to potentially identify less reliable sources of inventory or to identify widespread shortages in the local area that may be out of the retailers’ and distributors’ control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683